Citation Nr: 0000282	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  91-40 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar disc disease, status post multiple surgeries, 
currently rated 20 percent disabling, to include whether the 
rating reduction from 40 percent to 20 percent disabling, 
effective August 1, 1990, was proper.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant had verified active duty from August 1964 to 
August 1967, and from July 1973 to November 1987.

This matter comes before the Board of Veterans' Appeals from 
the Department of Veterans Affairs Regional Office (VARO) in 
Washington, D.C.  This appeal arises from a May 1990 VARO 
rating decision which, in pertinent part, reduced the 
appellant's disability evaluation for his lumbar disc disease 
from 40 to 20 percent disabling, effective August 1, 1990; 
from subsequent rating decisions which confirmed the 20 
percent rating; and from a June 1990 rating decision which, 
in pertinent part, denied service connection for a cervical 
spine disability on a direct basis and as secondary to 
service connected lumbar disc disease.


FINDINGS OF FACT

1.  The appellant had verified active duty from August 1964 
to August 1967, and from July 1973 to November 1987.

2.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been developed.

3.  Improvement in disability due to lumbar disc disease was 
not shown at VA examination in March 1990.

4.  As of March 1990, the appellant's lumbar disc disease was 
no less disabling than on examination in February 1988.

5.  Improvement in the appellant's lumbar disc disease was 
shown on November 5, 1992, at which time there was moderate 
intervertebral disc syndrome.

6.  The appellant has not submitted competent medical evidence 
that his cervical spine disability originated during service, 
or that is etiologically related to his service-connected 
lumbar disc disease.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 40 percent rating for 
lumbar disc disease, reduced to 20 percent disabling, 
effective August 1, 1990, have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105(e), 3.343, 4.1, 4.2, 
4.10, 4.72 Diagnostic Codes 5292, 5293 (1999).

2.  From November 5, 1992,  the criteria for an evaluation 
greater than 20 percent for the appellant's lumbar disc 
disease, status post multiple surgeries, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.343, 3.655(b), 4.1, 4.2, 4.10, 4.72 Diagnostic Codes 5292, 
5293 (1999). 

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
cervical spine disability.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for service-connected 
lumbar disc disease, status post multiple surgeries, 
currently rated 20 percent disabling, to include whether the 
reduction of a 40 percent rating to 20 percent disabling, 
effective August 1, 1990, was proper.

Initially, the Board concludes that the appellant's claim for 
restoration of a 40 percent disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, he has presented a claim which is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Since the claim is well grounded, the VA has a duty to assist 
the appellant in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The appellant has 
been provided with a full opportunity to present evidence and 
argument in support of his claim.  The Board finds that no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board will first address the matter of the propriety of 
the rating reduction from 40 to 20 percent effective from 
August 1990.  Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155. Generally, when reduction in the evaluation of a 
service-connected disability or employability status is 
contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (1999).

In the case at hand, the Board notes that the RO notified the 
appellant of its proposal to reduce his service-connected 
evaluation in May 1990.  He was informed that he had 60 days 
from the date of the notification letter in which to submit 
additional evidence before the proposed reduction would be 
implemented, and that he could request a hearing.  The record 
reflects that, following notification to the appellant, the 
only evidence received was VA treatment records dated from 
January 1989 to April 1990, which showed treatment for 
chronic low back pain, and mid-thoracic pain probably due to 
poor posture while sitting.  In June 1990, VARO confirmed the 
proposed reduction, effective August 1, 1990.  The appellant 
subsequently requested a hearing at the time of his 
substantive appeal in November 1990.  Because the appellant 
was provided with over 60 days notice prior to the 
implementation of the proposed reduction, and his request for 
a personal hearing was not received within 30 days of the 
date of the Ro's notification letter, the Board finds that 
the RO properly complied with the requirements of 38 C.F.R. § 
3.105(e).

The provisions of subsections (a) and (b) of 38 C.F.R. § 
3.344 articulate specific procedural requirements for the 
reduction of established and stable disability evaluations, 
which apply only to cases where the rating is in effect for 
five years or more. In the case of disability ratings which 
have existed for less than five years, such protection 
specifically does not apply.  38 C.F.R. § 3.344(c) (1999).  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.

In this case, the appellant's 40 percent evaluation for his 
lumbar disc disease was established in April 1988, effective 
from November 25, 1987.  The proposed reduction to 20 percent 
was proposed in a rating determination dated in May 1990, and 
confirmed by a rating decision dated in June 1990, effective 
August 1, 1990. Therefore, as the appellant's 40 percent 
rating was not in effect for more than five years at the time 
of VARO's decision to reduce it to 20 percent, it is not 
entitled to the special procedural requirements of 38 C.F.R. 
§ 3.344.  Thus, the sole issue presently before the Board 
under 38 C.F.R. § 3.44(c) is whether the March 1990 VA 
examination on which the RO's May 1990 rating determination 
was based disclosed improvement in the appellant's service-
connected lumbar disc disease so as to warrant reduction to a 
20 percent disability rating.

After reviewing the record, the Board finds that addressing 
the individual rating criteria for the appellant's service-
connected disability is not necessary, as the medical 
evidence of record at the time of VARO's May 1990 rating 
decision is virtually identical to that which was of record 
at the time of the original February 1988 grant of service 
connection, and thus could not demonstrate improvement in his 
service- connected lumbar disc disease so as to warrant a 
reduction in the assigned evaluation.  38 C.F.R. § 3.344(c), 
4.1, 4.2 (1999).

The February 1988 VA examination report indicated that the 
appellant had a back brace but was not wearing one.  He 
complained of stiffness, which was worse than his low back 
pain and which he described as sharp and stabbing in the 
outer side of his left thigh and knee and in the lower left 
calf.  At times, the pain was in the form of a burning 
sensation.  He claimed the stiffness was worse with lying 
down.  There was tenderness to percussion and palpation over 
the lower spine, no slippage or spasm.  Forward flexion of 
the lumbothoracic spine was carried out and his hands reached 
his knees, which was 50 degrees.  Backward extension was 
limited to 10 degrees; lateral flexion was limited to 15 
degrees, and lateral rotation limited to 10 degrees, both by 
stiffness.  

The appellant's hip movements were equal bilaterally.  
Straight leg raising sign was positive on the left side at 5 
degrees, and positive on the right side at 60 degrees.  The 
leg crossover sign was positive on the left side, and 
negative on the right, with back pain.  The Lasegue maneuver 
was positive on the right side, and negative on the left with 
back pain.  Neurological examination revealed absent left 
ankle reflex.  He had hypoactive reflexes, generalized, but 
equal.  Sensory response was normal.  The appellant walked 
and rose on his heels and toes well.  He walked with a limp.  
Diagnosis was of L5-S1 fusion, using the right iliac bone 
with radiculopathy as noted.  X-ray revealed some 
degenerative changes in the lower lumbar spine and lumbar 
fusion.

The March 1990 VA examination revealed that the appellant 
complained of constant achy low back pain with occasional 
sharp burning pain radiating to the left thigh and calf.  He 
had moderate tenderness of the lumbosacral spine as well as 
the lumbosacral paravertebral musculature.  The well-healed, 
non tender, 12 cm. midline lumbosacral scar, and the 9 cm. 
scar of the right posterior iliac crest which was well-
healed, were observed.  Range of motion of the lumbosacral 
spine was forward flexion to 30 degrees, backward extension 
10 degrees, lateral flexion to 20 degrees and rotation to 30 
degrees.  He had good range of motion at the hips.  Strength, 
sensation and coordination were grossly normal and deep 
tendon reflexes were 2+/4 throughout.  His gait was normal 
and he was able to walk on his heels and toes and do a deep 
knee bend without difficulty.  Pertinent diagnosis was of 
chronic low back pain with a history of herniated nucleus 
pulposus at L5-S1, status post laminectomy, diskectomy, and 
spinal fusion, with no evidence of radiculopathy on 
examination.  Degenerative changes were also noted on x-ray.  

When the RO originally granted a 40 percent disability rating 
for the appellant's disability, this rating decision was 
based on the appellant's service medical records and February 
1988 VA examination, all of which contained virtually 
identical evidence as that provided by the appellant's March 
1990 VA examination.  Service medical records reflect a 
history of partial laminectomy and diskectomy for herniated 
nucleus pulposus, at L5-S1, in 1984, with subsequent 
diskectomy and spinal fusion in 1987.  His February 1988 
examination revealed limitation of motion secondary to pain 
and stiffness with degenerative changes on x-ray.  At the 
time of the May 1990 rating decision, the appellant's range 
of motion was decreased with respect to forward flexion, the 
same for backward extension, and was only slightly improved 
for lateral flexion and rotation.

In summary, the Board recognizes that the March 1990 VA 
examination on which VARO's reduction was based showed no 
evidence of radiculopathy, and at the same time, showed that 
the appellant, who had previously limped, now walked with a 
normal gait.  Nonetheless, range of motion of the back had 
decreased from moderate in February 1988 to more nearly 
severe in March 1990.  (Severe limitation of motion of the 
lumbar spine is 40 percent disabling under Diagnostic Code 
5292).  In short, the Board does not find that the March 1990 
examination showed improvement in the appellant's service-
connected lumbar disc disease.  Therefore, he is entitled to 
restoration of the 40 percent disability rating from August 
1, 1990.

The appellant testified at a hearing before a Hearing Officer 
in January 1991.  He indicated that he did not believe that 
his back had improved at all; that, if anything, it had 
gotten worse; that he had a burning sensation mainly in the 
left calf that happened several times a day; and that he also 
had a dull aching pain in the low back.

On VA neurology examination in November 1992, findings 
included normal straight leg raising bilaterally.  The 
impression was that the appellant had residuals from L5 -S1 
radiculopathy.  There was decreased left ankle jerk, but no 
focal sensory motor deficits of significance.

On VA orthopedic examination on November 5, 1992, the 
appellant described nearly constant low back pain radiating 
into the left leg.  Findings included forward flexion to 78 
degrees, extension to 14 degrees, left lateral flexion to 18 
degrees, right lateral flexion to 35 degrees, rotation to 16 
and 25 degrees.  Straight leg raising was negative 
bilaterally.  He had some minor but noticeable weakness of 
the left ankle.  The examiner  indicated that the appellant 
had findings consistent with L5- S1 radiculopathy which was 
chronic and fairly mild in the motor sensory examination.  

VA medical treatment records beginning in April 1990 show 
that the appellant sought treatment for low back pain on a 
number of occasions.  He received trigger point blocks for 
low back pain secondary to myofascial syndrome in 1992.  
Psychological evaluation in mid- 1992 states that he had 
participated in the pain clinic on three occasions.  Various 
treatments, including epidurals, steroid injections and 
electrical stimulation had not been effective overall.  The 
diagnosis was psychological factors affecting physical 
condition.  He was sent to the relaxation/biofeedback clinic.  
Beginning in 1993, he was treated for upper back and neck 
pain as well as low back pain.  

The Board notes that in September 1992 and February 1994, 
this case was remanded so that the appellant could be 
provided with additional VA examinations. He failed to report 
for VA examinations scheduled in 1994 and 1995.  Information 
was received to the effect that he had moved to Hungary.  He 
could not be located through the U.S. Embassy in order to 
schedule another examination.

Diagnostic Code 5293, intervertebral disc syndrome, provides 
for a 40 percent rating for severe disability, with recurring 
attacks and with intermittent relief; a 20 percent rating for 
moderate disability with recurring attacks; and a 10 percent 
rating for mild disability. 

The Board is of the opinion that as of the VA orthopedic 
examination on November 5, 1992, improvement in the service 
connected post- operative lumbar disc disease was 
demonstrated.  The 40 percent rating for the back disability 
in effect prior to this examination contemplated severe 
intervertebral disc syndrome.  However, the examiner's 
opinion on November 5, 1992 was that the radiculopathy was 
"fairly mild" on objective examination.  Findings on that 
examination included normal straight leg raising bilaterally, 
slight limitation of motion of the lumbar spine and, as 
mentioned, "fairly mild" radiculopathy.  This is to be 
compared with the earlier examination findings of severe 
limitation of motion of the lumbar spine, positive straight 
leg raising and absent left ankle reflex.  The VA treatment 
record also showed that the low back symptomatology for which 
the appellant was treated in 1991-1993 was related to non- 
service connected myofascial syndrome and to the psychiatric 
diagnosis of psychological factors affecting physical 
condition.  

In summary, as of November 5, 1992, records of VA examination 
and treatment showed that the service connected back 
disability had improved, and, in the Board's judgment, was no 
more than moderate in degree, if that.  Accordingly, a higher 
rating than the 20 percent currently in effect was not 
warranted from that date.  See also 38 C.F.R. § 3.655(b).

SERVICE CONNECTION

2.  Entitlement to service connection for a cervical spine 
disability.

The appellant is also seeking service connection for a 
cervical spine disability.  Under pertinent law and VA 
regulations, service connection may be granted if a cervical 
spine disability was incurred or aggravated during service, or 
as a result of service, or is proximately related to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Service medical records reveal that in August 1979, the 
appellant reported pain in the "back of neck" with radiation 
to his head and temporal region that caused him headaches and 
dizziness.  The examiner assessed tension headaches by 
history.  X-rays of his cervical spine were negative.  

On VA examinations in February 1988 and March 1990, no 
complaints or findings referable to the appellant's cervical 
spine were indicated.  An October 1989 treatment record 
reflect s complaint of neck pain.  At his January 1991 hearing 
on appeal, the appellant testified that he began to have pain 
in the center of his upper back that radiated out through his 
shoulder and up into his neck on the left side since he had 
back surgery in 1987 or soon thereafter.  He claimed that his 
cervical spine complaints were caused or were secondary to his 
lumbar disc condition because it is "straining" a different 
area.

Additional VA treatment records reported that the appellant 
continued to be followed for complaints of low back pain and 
thoracic muscle spasm.  A June 1992 operative report indicated 
that the appellant received trigger point block of the 
splenous, trapezius, and vastus lateralis muscles for chronic 
low back and neck pain secondary to myofascial syndrome.  A 
July 1992 cervical spine series revealed no abnormal anterior 
or posterior displacement of any of the vertebral bodies from 
C1 to C6.  He received additional trigger point blocks for 
chronic neck pain in August 1992, September 1992 and January 
1993.  

A November 1992 VA spine examination report indicates that the 
appellant provided a history of developing interscapular pain 
which radiated up to his neck and into his head in the middle 
or late 1980's.  The appellant had chronic paraspinous muscle 
spasm of the thoracic and cervical levels with trigger points 
consistent with chronic muscle spasm and muscle tension in 
this area of the body.   

A November 1992 VA neurological disorder examination also 
revealed residual signs from L5-S1 radiculopathy.  His other 
problem related to intermittent headaches, which was 
suggestive of migraine and muscle spasm headaches.  There was 
no evidence of any cervical radiculopathy from his clinical 
examination.

March 1993 VA treatment entries reported that he claimed 
residual pain over his neck area following dry needling 
stimulation of the paraspinal area muscles at C7, C8 to T1, 
T2, and was followed in the pain clinic.

The Board finds that the evidence does not establish that a 
cervical spine disability was incurred or aggravated during 
service, or that the appellant currently has a cervical spine 
disability as the result of his service-connected lumbar disc 
disease disability.  In so finding, the Board places emphasis 
on the appellant's military treatment records which merely 
report acute and transitory complaints of neck pain associated 
with headaches in August 1979; and his treatment records after 
service which first report complaints of neck pain in January 
1989, more than a year following his military separation, and 
current complaints of neck pain attributed to myofascial pain 
syndrome.

Beyond the appellant's assertions, there is no evidence of 
record linking his current disability to his period of active 
service or to his service-connected lumbar disc disease.  The 
assertions of the appellant are insufficient to satisfy the 
nexus requirement because they are statements from a layperson 
with no medical training or expertise to determine medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992) (holding that the Board is not required to entertain 
unsupported lay speculation on medical issues).  As the 
appellant has not submitted competent medical evidence of a 
nexus between his current cervical spine disability and his 
period of active service or service-connected disability, his 
claim must be denied as not well grounded.  Epps, 126 F.3d at 
1467-68.  

The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim and to explain why his current attempt fails.


ORDER

Restoration of the 40 percent disability rating for lumbar 
disc disease, status post multiple surgeries, effective 
August 1, 1990, is granted.

From November 5, 1992, an increased rating for lumbar disc 
disease, status post multiple surgeries, rated as 20 percent 
disabling, is denied.

The claim for service connection for a cervical spine 
disability is not well grounded, and is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


